Citation Nr: 1717707	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  14-24 3444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fatigue, including as secondary to an undiagnosed illness.

2.  Entitlement to an effective date prior to October 27, 2011 for the grant of service connection for posttraumatic stress disorder with mood disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1984 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in December 2015.  At that time, the appeal was remanded for additional development.  A supplemental statement of the case was most recently issue in September 2016.  The case was returned to the Board for appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an earlier effective date for the grant of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A disorder characterized by fatigue was not manifest in service and is not attributable to service.


CONCLUSION OF LAW

A disorder characterized by fatigue was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence needed to substantiate the claim for service connection.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim. The Veteran was afforded VA examinations responsive to the claim for service connection of fatigue.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted to a Persian Gulf War veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 U.S.C.A. §1117 (a)(2); 38 C.F.R. § 3.317(a)(2).  The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary, or by December 31, 2016.  38 U.S.C.A. § 1117(a)(1)(B); 38 C.F.R. § 3.317(a)(1)(i).  By history, physical examination, and laboratory tests, the disability cannot be attributable to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Objective indications of such a chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators capable of independent verification. 38 C.F.R. § 3.317(a)(2)(ii)(3).  Disabilities that have existed for at least 6 months and disabilities that exhibit intermittent episodes of improvement and worsening over a 6 month period will be considered chronic. 38 C.F.R. § 3.317(a)(2)(ii)(4).  The signs and symptoms which maybe manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to, fatigue and muscle and joint pain.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

At the outset, the Board acknowledges that the Veteran had service in the Southwest Asia Theater of Operations.  Nonetheless, the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

The Veteran seeks service connection for a disorder characterized by fatigue.  

Based on the evidence of record, the Veteran's claim of service connection for fatigue, including as secondary to an undiagnosed illness, must be denied.  

The Veteran's service treatment records showed normal examinations on entry and separation from service, and no complaints of or treatment for fatigue were noted during service.  In addition, the Veteran made no related complaints at separation from service.  Additionally, there is nothing to suggest that there were characteristic manifestations of a disorder manifested by fatigue within one year of separation.  

The Veteran is competent to report symptoms and diagnoses of fatigue, and when his symptoms were first identified.  The Board acknowledges that the Veteran reported that his fatigue began in 1991; however, none of the post-service treatment records reflect complaints of or treatment for fatigue prior to 2010.  The Board acknowledges the Veteran's contentions to the contrary, but nothing in the Veteran's treatment records reflects a relationship between his service and his fatigue.  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).   To the extent that he now reports ongoing symptomatology since service, such post-service comments are inconsistent with the more probative evidence of record, which contain no reports of fatigue.  See Pond v. West, 12 Vet. App. 341 (1999).

Most significantly, the weight of the evidence reflects that the Veteran's fatigue is unrelated to his service.  The February 2016 VA examination reports and contemporaneous VA medical opinion clearly concluded that the Veteran's fatigue was more likely a symptom of his nonservice-connected obstructive sleep apnea or coronary heart disease.  The VA examiner also noted that the Veteran's treating provider indicated that the Veteran's depression is a likely symptom associated with the Veteran's service-connected psychiatric disorder.  

The VA examiner also found that there is no objective evidence to support a diagnosis of chronic fatigue syndrome, as the Veteran did not meet the diagnostic criteria.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).   To this point, the VA examiner explained that there were no undiagnosed illnesses, or a diagnosable but medically unexplained/partially explained chronic multisymptom illness of unknown etiology attributable to environmental exposures during deployment in Southwest Asia.  The VA examiner found that there is no objective evidence on history or physical exam of chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome, and that the diagnostic criteria for these conditions are not met.  Accordingly, the provisions relating to Gulf War Illness are not applicable.  38 C.F.R. § 3.317.  

In short, there is no probative evidence that the Veteran's fatigue is related to his service.   To the contrary, the February 2016 VA medical opinion demonstrates that the Veteran's fatigue is a possible symptom of multiple service-connected and nonservice-connected disorders.  With regard to the Veteran's service-connected PTSD with mood disorder, the Board points out that the Court has emphasized that a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See Brady v. Brown, 4 Vet. App. 203, 206 (1993). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's fatigue to an in-service event, injury, or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the February 2016 VA examination reports and the clinical evidence of record.  The VA examiner's opinion, determining that the Veteran's fatigue is not an independent disorder, and is instead a symptoms of known, diagnosed illnesses is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this regard, the Board points out that the opinions of the VA examiner was specific, and well-reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The VA examiner found that the Veteran's current fatigue did not have onset during service and was unrelated to any event, illness, or injury in service.  The VA examiner explained the reasons for the conclusion based on an accurate characterization of the evidence of record, which does not demonstrate that the Veteran's fatigue is related to service.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

The Board reiterates that the Veteran's PTSD with mood disorder, obstructive sleep apnea, and coronary artery disease are known clinical diagnoses, and nothing about the Veteran's complaints of fatigue constitute a medically unexplained chronic multisymptom illness.  In sum, there is no reliable evidence linking the Veteran's claimed fatigue to service.   See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of fatigue.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for fatigue is denied.


REMAND

A review of the record reflects that the RO, in a January 2016 rating decision, granted the Veteran's claim of entitlement to service connection for PTSD with mood disorder and a claim for TDIU.  In October 2016, the Veteran, through his representative, submitted a notice of disagreement.  In the notice of disagreement, the Veteran indicated that he disagreed with the effective date and disability evaluation assigned for his PTSD with mood disorder, as well as the effective date assigned for the grant of entitlement to TDIU.  The Board notes that the RO acknowledged the Veteran's notice of disagreement as to the disability evaluation assigned for the Veteran's PTSD with mood disorder and the effective date for the grant of TDIU.  However, the RO failed to acknowledge that the Veteran filed a notice of disagreement as to the issue of entitlement to an earlier effective date for the grant of service connection for PTSD with mood disorder.

Because the Veteran filed a NOD as to the issue of an earlier effective date for the grant of service connection for PTSD with mood disorder, the Veteran is entitled to a statement of the case (SOC) addressing this issue.  When a claimant files a notice of disagreement to an issue, the Veteran is entitled to a statement of the case addressing the issue.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should issue a statement of the case regarding the issues of entitlement to an earlier effective date for the grant of service connection for PTSD with mood disorder.  The Veteran and his representative should be advised that, for the Board to have jurisdiction of this matter, a timely substantive appeal must be filed.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


